DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 has been considered by the examiner.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowable
Claims 1-16, 18, 21 and 23 allowed. The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments to the specification are acknowledged and overcome the objection previously set forth. 

	The closest prior art of record - Gabrielson et al (US 2015/0101379 A1) - discloses a fertilizer particle (urea-nitrogen stabilizer composition [0014] that is a granule [0112, line 1-4]) comprising a powder composition distributed within a solid urea matrix (Gabrielson et al teaches a nitrogen stabilizer composition dispersed on a solid carrier [0100] [0102], wherein the solid carrier includes solid urea [0084, last two lines] and the stabilizer composition is in solid form [0103, lines 1-3] which comprises nitrification inhibitor in powder form [0106, line 4-6]; thus Gabrielson et al teaches a composition comprising powder that is dispersed within a solid urea carrier, therefore making obvious the claimed limitation). The reference further describes solid carrier and additional components such as grain flour [0084, last line] and anticaking agents such as gypsum [0092].



There is no motivation provided by the prior art reference(s) to utilize a combination of Plaster of Paris and a flour. Therefore, the combination of the prior art references do not teach or render obvious all the cumulative limitations of independent claims 1 and 14 with particular attention to a filler comprising “plaster of Paris and a flour’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 15, 2021